Exhibit 10.8 

TNP SRT CONSTITUTION TRAIL, LLC,

TONY THOMPSON,

and

TNP STRATEGIC RETAIL TRUST INC.,

                                          Indemnitors,

to

TL DOF III HOLDING CORPORATION,

                                          Lender.

 

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

 

 

Amount:      $15,543,696.00 Date:      As of October 21, 2011 Premises:     

Constitution Trail Shopping Center

Normal, Illinois

County:      McLean

~~~~~~~~

HERRICK, FEINSTEIN LLP

2 Park Avenue

New York, New York 10016-9301

Attention: Dennis M. Sughrue, Esq.

(15211/0004)

 

 



--------------------------------------------------------------------------------

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) made and delivered as
of October 21, 2011, to TL DOF III HOLDING CORPORATION, a Delaware corporation,
having an address at c/o Torchlight Investors, 230 Park Avenue, New York, New
York 10169 (together with its successors and/or assigns, “Lender”) by TNP SRT
CONSTITUTION TRAIL, LLC, a Delaware limited liability company, having an address
at c/o Thompson National Properties, LLC, 1900 Main Street, Suite 700, Irvine,
CA 92614 (“Borrower”), and TONY THOMPSON, an individual having an address at c/o
Thompson National Properties, 1900 Main Street, Irvine, CA 92614 (“Thompson”),
and TNP STRATEGIC RETAIL TRUST INC., a Maryland corporation, having an address
at c/o Thompson National Properties, 1900 Main Street, Irvine, CA 92614
(“Strategic”). Borrower, Thompson and Strategic are hereinafter referred to
collectively as “Indemnitors”.

RECITALS:

WHEREAS, Borrower is the owner of fee title to the land and improvements known
as _ Constitution Trail Shopping Center, Normal, Illinois, which land and
improvements are more particularly described in the Mortgage (the “Property”).

WHEREAS, Lender is the current holder of a first lien mortgage loan in respect
of the Property in the original principal amount of $15,543,696.00 (the “Loan”).
The Loan is evidenced by a note in the stated principal amount of the
$15,543,696.00 (the “Note”) by Borrower in favor of Lender and secured by, inter
alia, that certain Mortgage, Security Agreement and Assignment of Leases and
Rents made by Borrower in favor of Lender (the “Mortgage”). The Note, the
Mortgage and the other documents executed in connection therewith are referred
to herein collectively as the “Loan Documents”.

WHEREAS, Indemnitors desire to execute and deliver this Agreement in favor of
Lender as additional security for the Loan; and

WHEREAS, Indemnitors are the owners of a direct or indirect interest in Borrower
and will benefit from the Loan evidenced by the Note and secured by the
Mortgage.

AGREEMENTS

NOW, THEREFORE, in order to induce Lender to accept the Property as security for
the Loan, and in consideration of the matters described in the foregoing
Recitals, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Indemnitors jointly and severally
agree as follows:

1) Recitals. The Recitals are incorporated herein by this reference.

2) Definitions. For purposes of this Agreement, “Hazardous Materials” means and
includes asbestos in any form or any substance containing asbestos, urea
formaldehyde foam insulation, transformers or other equipment which contain
dielectric fluid containing polychlorinated biphenyls, any explosives, chemicals
known or suspected to cause cancer or reproductive toxicity, pollutants,
effluents, contaminants, emissions, infectious wastes, fuel oil, gasoline or any
petroleum

 

- 2 -



--------------------------------------------------------------------------------

or petroleum-derived products, by-products or waste or any flammable explosives,
radioactive materials, hazardous materials, caustic or radioactive substance,
hazardous wastes, toxic substances, or any product or related materials and any
items defined as hazardous, special or toxic materials, substances or waste in
or under and controlled pursuant to any Hazardous Material Law, or any material
which shall be removed from the Property pursuant to any administrative order or
enforcement proceeding or in order to place the Property in a condition that is
suitable for ordinary use, or any materials which, even if not so regulated, may
cause or could pose a hazard to the health or safety of the occupants or owners
of the Property. “Hazardous Material Laws” collectively means and includes any
present and future local, state, federal or international law or treaty relating
to public health, safety or the environment including without limitation, the
Resource Conservation and Recovery Act, as amended (“RCRA”), 42 U.S.C. §6901 et
seq., the Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”), 42 U.S.C. §9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Hazardous Materials Transportation
Act, 49 U.S.C. §1801 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq., the
Clean Air Act, as amended 42 U.S.C. §7401 et seq., the Toxic Substances Control
Act, 15 U.S.C. §2601 et seq., the Safe Drinking Water Act, 42 U.S.C. §300f et
seq., the Uranium Mill Tailings Radiation Control Act, 42 U.S.C. § 7901 et seq.,
the Occupational Safety and Health Act, 29 U.S.C.§ 655 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq., the National
Environmental Policy Act, 42 U.S.C. § 4321 et seq., the Noise Control Act, 42
U.S.C. § 4901 et seq., and the Emergency Planning and Community Right-to-Know
Act, 42 U.S.C. § 11001 et seq., and the amendments, regulations, orders,
decrees, permits, licenses or deed restrictions now or hereafter promulgated
thereunder.

3) Indemnification. Indemnitors hereby jointly and severally agree, at their
sole cost and expense, to unconditionally indemnify, defend, and hold Lender,
its directors, officers, employees, agents or representatives harmless against
any loss, liability, damage (whether direct or consequential), expenses, claims,
penalties, fines, injunctions, suits, proceedings, disbursements or expenses
(including, without limitation, reasonable attorneys’ and experts’ fees and
disbursements and court costs) (collectively, the “Liabilities”) arising with
respect to or in connection with the Property under any Hazardous Material Law,
or any other Liabilities which may be incurred by or asserted against Lender
directly or indirectly resulting from the presence or alleged presence of
Hazardous Material on, about, under, in or around the Property or deriving from
the Property.

Indemnitors shall assume the burden and expense of defending all suits,
administrative proceedings and disputes of any description with all persons,
entities, political subdivisions or government agencies arising out of the
matters to be indemnified under this Agreement. Indemnitors shall pay, promptly
upon entry, any nonappealable order, judgment or other final resolution of any
claim or dispute arising out of the matters to be indemnified under this
Agreement and shall pay promptly when due any fines, penalties or agreed
settlements arising out of the matters to be indemnified under this Agreement.
In the event that such payment is not made, Lender, at its sole discretion, may
proceed to file suit against Indemnitors to compel such payment.

Promptly following completion of any actions imposed upon Indemnitors under any
Hazardous Material Law, Indemnitors, at their expense, shall obtain and deliver
to Lender, an

 

- 3 -



--------------------------------------------------------------------------------

environmental report in form and substance acceptable to Lender from an
environmental consultant acceptable to Lender, stating that all required action
has been taken, and that upon completion of such action, the Property is, to the
knowledge of such professional, then in compliance with the applicable Hazardous
Material Laws.

4) Notices from Indemnitors. Indemnitors shall, promptly after obtaining
knowledge thereof, advise Lender in writing of (a) any governmental or
regulatory actions instituted or threatened in writing under any Hazardous
Material Law affecting the Property or any indemnification hereunder including,
without limitation, any notice of inspection, abatement or noncompliance,
(b) all claims made or threatened in writing by any third party against
Borrower, any Indemnitors or the Property relating to any Hazardous Material or
a violation of a Hazardous Material Law, and (c) Indemnitors’ discovery of any
occurrence or condition on the Property or any real property adjoining or in the
vicinity of the Property which could reasonably be expected to subject Borrower
or the Property to a claim under any Hazardous Material Law or to any
restrictions on ownership, occupancy, transferability or use of the Property
under any Hazardous Material Law, unless set forth in any written environmental
report furnished to Lender by or on behalf of Indemnitors in connection with the
Loan. Indemnitors shall deliver to Lender any documentation or records regarding
the above as Lender may reasonably request and which are susceptible of being
obtained by Indemnitors without undue cost or expense and without the necessity
for initiating legal proceedings to obtain the same.

5) Payment of Lender’s Expenses. In any pending or threatened litigation,
contest, dispute, suit or proceeding (whether instituted by Lender, Indemnitors,
or any other party, including, without limitation, any governmental agency
charged with enforcement of any Hazardous Material Law) in any way relating to
this Agreement and the indemnification described herein, or to enforce the
indemnification hereunder or, if the Lender has a reasonable basis to believe
that a violation of the Hazardous Material Laws exists in regard to the
Property, Lender shall have the right to retain counsel and environmental
sciences consultants of its own choice for advice or other representation
without affecting or otherwise impairing the indemnification hereunder and all
Liabilities arising from such services shall be payable by Indemnitors within
thirty (30) days of demand.

6) Obligations Absolute and Waivers.

(a) The obligations of Indemnitors hereunder shall remain in full force and
shall not be impaired by: (i) any express or implied modification, renewal,
extension or acceleration of or to the Note, the Mortgage, any other loan
documents executed by Borrower or any other party in connection with the Loan
and all environmental indemnity agreements executed by Borrower or any other
party including without limitation this Agreement (collectively the
“Documents”); (ii) any exercise or non-exercise by Lender of any right or
privilege under any of the Documents; (iii) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to any Indemnitors or Borrower, or any affiliate of Borrower
or any guarantor, or any action taken with respect to this Agreement by any
trustee or receiver or by any court in any such proceeding, whether or not
Indemnitors shall have had notice or knowledge of any of the foregoing; (iv) any
release, waiver or discharge of the Borrower or any endorser or guarantor from
liability under any of the Documents or any Indemnitor’s grant to Lender of a
security interest,

 

- 4 -



--------------------------------------------------------------------------------

lien or encumbrance in any of the Indemnitor’s property; (v) any subordination,
compromise, settlement, release (by operation of law or otherwise), discharge,
compound, collection, or liquidation of any of the Documents or any collateral
described in any of the Documents or otherwise, or any substitution with respect
thereto except as specifically required by this Agreement; (vi) any assignment
or other transfer of any of the Documents, in whole or in part; (vii) any
acceptance of partial performance of any of the obligations of Borrower under
the Documents; (viii) any consent to the transfer of any collateral described in
the Documents or otherwise; (ix) the satisfaction of all or a portion of
Borrower’s obligations under the Documents and/or the discharge of any mortgage
or security agreement; or (x) any bid or purchase at any sale of the collateral
described in the Documents or otherwise.

(b) Indemnitors unconditionally waive the following defenses to enforcement of
this Agreement: (i) all presentments, demands, demands for performance, notices
of nonperformance, protests, notices of protest, dishonor, nonpayment, partial
payment, default and protest, notices of acceptance of this Agreement and all
other notices and formalities to which the Indemnitors may be entitled (except
for notices which are specifically required by this Agreement); (ii) any right
to require Lender to proceed against Borrower, any Indemnitor or any guarantor
or to proceed against or exhaust any collateral described in the Documents;
(iii) any defense arising by reason of any invalidity or unenforceability of any
of the Documents or any disability of Borrower or any guarantor; (iv) any
defense arising by reason of the manner in which Lender has exercised its
remedies under the Documents; (v) any defense based upon an election of remedies
by Lender; (vi) any duty of Lender to advise Indemnitors of any information
known to Lender regarding the financial condition of Borrower and all other
circumstances affecting Borrower’s ability to perform its obligations to Lender,
it being agreed that Indemnitors assume the responsibility for being and keeping
informed regarding such condition or any such circumstances; (vii) any right of
subrogation and any rights to enforce any remedy which Lender now has or may
hereafter have against Borrower and any benefit of, and any right to participate
in, any security now or hereafter held by Lender; and (viii) to the extent
permitted by law, any right to assert against Lender any legal or equitable
defense, counterclaim, set off, crossclaim or right of contribution which any
Indemnitor may now or at any time or times hereafter have against any other
Indemnitor. Notwithstanding the foregoing, the Indemnitors have not waived the
defense that the amount claimed has, in fact, been paid in whole or in part.

7) No Waiver. Indemnitors’ obligations hereunder shall in no way be impaired,
reduced or released by reason of Lender’s omission or delay to exercise any
right described herein or in connection with any notice (except for notices
required of Lender pursuant to this Agreement), demand, warning or claim
regarding violations of any Hazardous Material Laws governing the Property.

8) Recourse. Each Indemnitor’s liability hereunder shall not be subject to,
limited by or affected in any way by any “non-recourse” provisions contained in
the Note, the Mortgage or any other documents executed and delivered in
connection with the Loan. Indemnitors agree that the indemnification contained
herein is separate, independent of and in addition to Borrower’s undertakings
under the Note and to any obligations under any other guaranty or indemnity.

 

- 5 -



--------------------------------------------------------------------------------

Indemnitors agree that a separate action may be brought to enforce the
provisions of this Agreement which shall in no way be deemed to be an action on
the Note, whether or not Lender would be entitled to a deficiency judgment
following a foreclosure or sale under the Mortgage or the Pledge Agreement.

9) Successors and Assigns. This Agreement and the indemnification contained in
this Agreement shall be continuing, irrevocable and binding on each of the
Indemnitors and their respective successors and assigns, and this Agreement
shall be binding upon and shall inure to the benefit of Lender and Lender’s
successors and assigns. The death or dissolution of any one or more of the
Indemnitors shall not affect this Agreement or any of each Indemnitor’s
obligations hereunder. It is agreed by the Indemnitors that their respective
liabilities hereunder are not contingent on the signature of any other
Indemnitor.

10) Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing and shall be deemed to be received by the addressee on the
third day following the day such notice is deposited with the United States
Postal Service first class certified mail, return receipt requested, addressed
to the address, as set forth below, of the party to whom such notice is to be
given, or to such other addressee as either party shall in like manner designate
in writing. The addresses of the parties hereto are as follows:

Indemnitors:

Tony Thompson

c/o Thompson National Properties, LLC

1900 Main Street

Irvine, CA 92614

Attention: Christopher Lal, Esq., General Counsel

Facsimile: (949) 252-0212

and:

TNP Strategic Retail Trust Inc.

c/o Thompson National Properties, LLC

1900 Main Street

Irvine, CA 92614

Attention: Christopher Lal, Esq., General Counsel

Facsimile: (949) 252-0212

with a copy to:

Hirschler Fleischer

2100 East Cary Street

Richmond, VA 23223

Attention: Tom Voeckler, Esq.

Facsimile: (804) 644-0957

 

- 6 -



--------------------------------------------------------------------------------

Lender:

TL DOF III Holding Corporation

c/o Torchlight Investors

230 Park Avenue

New York, NY10169

Attention: Steve Schwartz

Facsimile: (212) 883-2955

With a copy to:

TL DOFF III Holding Corporation

c/o Torchlight Investors

230 Park Avenue

New York, NY10169

Attention: Abbey Kosakowski, Esq.

Facsimile: (212) 883-2888

And a copy to:

Herrick, Feinstein LLP

2 Park Avenue

New York, NY10016

Attention: Dennis M. Sughrue, Esq.

Facsimile: (212) 545-3437

11) Entire Agreement. This Agreement constitutes the entire Agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter contained in this Agreement.

12) Amendment and Waiver. This Agreement may not be amended except by a writing
signed by both parties nor shall observance of any term of this Agreement be
waived except with the written consent of the Lender.

13) Governing Law. This Agreement is, and shall be deemed to be, a contract
entered into under and pursuant to the laws of the State of Illinois and shall
be in all respects governed, construed, applied and enforced in accordance with
the laws of the State of Illinois without regard to principles of conflicts of
laws. With respect to any claim or cause of action in connection with the
execution or performance of, or arising under this Agreement, Indemnitors
(i) irrevocably submit to the nonexclusive personal jurisdiction of any State or
Federal courts of the State of Illinois and any State or Federal courts of the
Southern District of New York of competent jurisdiction, (ii)

 

- 7 -



--------------------------------------------------------------------------------

irrevocably waive any objection it may have to the laying on of venue of any
suit, action or proceeding arising out of or relating to this Agreement brought
in any such court, (iii) irrevocably waive any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum, (iv) irrevocably waive the right to object, with respect to such claim,
suit, action or proceeding brought in any such court, that such court does not
have jurisdiction over such party, (v) IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING WITH RESPECT TO SUCH CLAIM, SUIT, ACTION
OR PROCEEDING and (vi) consent to the service of process in any such action or
proceeding by the mailing of copies thereof by certified or registered first
class mail to the addresses to which notices are to be given pursuant to the
provisions of this Agreement, in which case service shall be deemed complete,
without the necessity of filing proof of service, five (5) days after such
mailing, and the party served will have twenty (20) days after such service is
complete to answer or otherwise respond to the summons and complaint or other
process so served, or to the service of process by other means provided for by
law.

14) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same agreement.

15) Severability. All provisions contained in this Agreement are severable and
the invalidity or unenforceability of any provision shall not affect or impair
the validity or enforceability of the remaining provisions of this Agreement.

16) Headings. The descriptive headings of the paragraphs of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

[The remainder of this page is intentionally left blank.]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Indemnitors have duly executed this
Agreement as of the date first above written.

 

INDEMNITORS:

TNP SRT CONSTITUTION TRAIL, LLC,

a Delaware limited liability company

By:   TNP Strategic Retail Operating Partnership, L.P., a Delaware limited
partnership, its Sole Member   By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation, its General Partners

    By:  

/s/ James Wolford

      Name: James Wolford       Title: CFO

/s/ Tony Thompson

TONY THOMPSON, individually

TNP STRATEGIC RETAIL TRUST INC.,

a Maryland corporation

By:  

/s/ James Wolford

  Name: James Wolford   Title: CFO

[Constitution Trail - Environmental Indemnity]